                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                   )
MARKEL AMERICAN INSURANCE                          )
COMPANY,                                           )
                                                   )
        Plaintiff and Counterclaim                 )
        Defendant,                                 )
                                                   )
v.                                                 )    Civ. No. 14-cv-1899 (KBJ)
                                                   )
METCOR LTD.,                                       )
                                                   )
        Defendant, Counterclaim                    )
        Plaintiff, and Third-Party                 )
        Plaintiff,                                 )
                                                   )
v.                                                 )
                                                   )
DENCHO MARINE, INC.,                               )
                                                   )
        Third-Party Defendant.                     )
                                                   )

                  MEMORANDUM OPINION REGARDING
          REPORT AND RECOMMENDATION OF MAGISTRATE JUDGE

        Markel American Insurance Company (“Markel”) filed the instant action against

Metcor, Ltd. (“Metcor”) seeking declaratory relief with respect to an insurance policy

that Markel issued to Metcor covering an 80-foot sailboat. (Compl., ECF No. 1.)

Specifically, Markel’s complaint requested a declaration “that it is not required to

provide insurance coverage for damage to the canting keel assembly of Metcor’s 2005

80-foot Dencho Andrews sloop DONNYBROOK[,]” because either a manufacturer’s

defect or a whale collision caused the damages, neither of which is covered under the

policy. (Id. at 1.) 1 On December 10, 2014, Metcor filed its answer, as well as a breach


1
  Page number herein refer to those that the Court’s electronic case-filing system automatically
assigns.
of contract counterclaim based on Markel’s refusal to provide coverage for the damaged

DONNYBROOK. (See Ans. & Countercl. of Metcor, ECF No. 10.) Two days later, on

December 12, 2014, Metcor filed a third-party complaint against Dencho Marine, Inc.

(“Dencho”), alleging that Dencho negligently manufactured the DONNYBROOK. (See

Metcor’s Third-Party Compl. Against Third-Party Def. Dencho, ECF No. 12.) Markel

and Metcor have since settled the disputes between them; therefore, all that remains of

this matter is Metcor’s third-party complaint against Dencho. (See Stip. of Dismissal

with Prejudice of All Claims Between Markel & Metcor, ECF No. 25.)

       Metcor served its third-party complaint on Dencho on December 22, 2014 (see

Proof of Service, ECF No. 16), and on March 26, 2015, after Dencho failed to respond

to the third-party complaint, the Clerk of the Court entered a default against Dencho

(see Clerk’s Entry of Default, ECF No. 19). Metcor filed a motion for default judgment

on December 23, 2015 (see Metcor’s Mot. for Entry of Default J. against Third-Party

Def. Dencho, ECF No. 26), which was automatically stayed after Dencho filed for

Chapter 7 bankruptcy (see Notice of Bankr. Ct.’s Granting of Metcor’s Mot. for Relief

from Automatic Stay, ECF No. 27, at 1). The presiding Bankruptcy Judge subsequently

granted relief from the automatic stay and “authorized [Dencho] to participate in the

litigation proceedings of the default judgment requested by [Metcor].” (Third-Party

Def.’s Notification to the Court, ECF No. 28, at 1; see also id. at 3 (“The Court granted

Metcor’s motion for relief from the automatic stay which will enable the parties to

litigate the merits of the third party lawsuit in district court.”).) On August 30, 2018,

this Court referred Metcor’s motion for a default judgment against Dencho to a

Magistrate Judge, and the matter was randomly assigned to Magistrate Judge G.

Michael Harvey. (See Minute Order of Aug. 30, 2018; Minute Entry of Aug. 30, 2018.)

                                             2
         On November 8, 2018, Magistrate Judge Harvey ordered Metcor to show cause

why its motion for a default judgment should not be denied for lack of personal

jurisdiction. (See Order to Show Cause, ECF No. 34, at 2–3.) Noting that “[i]n default

judgment proceedings, the plaintiff bears the burden of making a prima facie showing

of the Court’s personal jurisdiction over the defendant” (id. at 2 (citation omitted)),

Magistrate Judge Harvey found that Metcor had not satisfied that burden because

“Dencho is a California corporation with its principal place of business in Long Beach,

CA[, and] Metcor has not alleged any facts to suggest that Dencho is subject to the

Court’s personal jurisdiction under D.C.’s long-arm statute, or that Dencho has

sufficient minimum contacts with the District of Columbia so as to satisfy due process.”

(Id. at 3.) Metcor did not respond to Magistrate Judge Harvey’s show cause order by

the established deadline (November 21, 2018).

         Before this Court at present is the Report and Recommendation that Magistrate

Judge Harvey filed on December 10, 2018, in regard to Metcor’s motion for default

judgment. (See R. & R., ECF No. 35.) 2 The Report and Recommendation reflects

Magistrate Judge Harvey’s considered opinion that Metcor’s motion for default

judgment should be denied for lack of personal jurisdiction, given that “Metcor’s

submissions to the Court to date do not satisfy its burden of establishing this Court’s

personal jurisdiction over Dencho.” (Id. at 1.) The R&R also informs the parties that

either party may file written objections, and advises that the “failure to file timely

objections to the findings and recommendations set forth in this report may waive [the

party’s] right of appeal from an order of the District Court that adopts such findings and



2
    The Report and Recommendation is attached hereto as Appendix A.


                                                 3
recommendations.” (Id. at 2 (citing Thomas v. Arn, 474 U.S. 140 (1985)).) Under this

Court’s local rules, any party who objects to a report and recommendation of a

Magistrate Judge must file a written objection with the Clerk of the Court within 14

days of the party’s receipt of the report, and any such written objection must specify the

portions of the findings and recommendations to which each objection is made and the

basis for each such objection. See LCvR 73.2(b). To date, no such objections have

been filed.

       Magistrate Judge Harvey has thoroughly considered the issues related to personal

jurisdiction that are implicated in this action, and neither party has filed any objection.

Therefore, this Court will ADOPT the attached Report and Recommendation’s findings

and conclusions and, as set forth in the accompanying Order, Metcor’s motion for

default judgment will be DENIED. In addition, Metcor’s third-party complaint against

Dencho will be DISMISSED without prejudice, and the Clerk will be instructed to

close this matter.



DATE: January 31, 2019                           Ketanji Brown Jackson
                                                 KETANJI BROWN JACKSON
                                                 United States District Judge




                                             4
                                             APPENDIX A



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

____________________________________
                                        )
MARKEL AMERICAN INSURANCE )
COMPANY                                 )
                                        )
                  Plaintiff             )
                                        )
v.                                      )                     Case No. 14-cv-1899 (KBJ/GMH)
                                        )
METCOR, LTD.,                           )
                                        )
                  Defendant/            )
                  Third-Party Plaintiff )
                                        )
v.                                      )
                                        )
DENCHO MARINE, INC.                     )
                                        )
                  Third-Party           )
                  Defendant.            )
____________________________________)


                            REPORT AND RECOMMENDATION

       This matter was referred to the undersigned for a Report and Recommendation on the mo-

tion of third-party Plaintiff, Metcor, Ltd. (“Metcor”) for default judgment against third-party De-

fendant, Dencho Marine, Inc. (“Dencho”). On November 8, 2018, the undersigned ordered Metcor

to show cause why its motion for default judgment should not be denied for lack of personal juris-

diction. ECF No. 34. As explained in that order, the undersigned finds that Metcor’s submissions

to the Court to date do not satisfy its burden of establishing the Court’s personal jurisdiction over

Dencho. ECF No. 34 at 3. Metcor was given until November 21, 2018 to file its response. To

date, it has filed nothing. Accordingly, for the reasons stated in the November 8, 2018 show cause
                                             APPENDIX A



order, the undersigned finds that Metcor has failed to establish this Court’s jurisdiction over Den-

cho. The undersigned therefore RECOMMENDS that the Court DENY Metcor’s Motion for

Default Judgment.

                                 *       *       *        *      *

       The parties are hereby advised that under the provisions of Local Rule 72.3(b) of the United

States District Court for the District of Columbia, any party who objects to the Report and Rec-

ommendation must file a written objection thereto with the Clerk of this Court within 14 days of

the party’s receipt of this Report and Recommendation. The written objections must specifically

identify the portion of the report and/or recommendation to which objection is made, and the basis

for such objections. The parties are further advised that failure to file timely objections to the

findings and recommendations set forth in this report may waive their right of appeal from an order

of the District Court that adopts such findings and recommendations. See Thomas v. Arn, 474 U.S.

140 (1985).
                                                                             Digitally signed by G.
                                                                             Michael Harvey
                                                                             Date: 2018.12.10
Date: December 10, 2018                                       ______________________________
                                                                             16:44:45 -05'00'

                                                              G. MICHAEL HARVEY
                                                              United States Magistrate Judge




                                                 2
